Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.
The amended claims filed 1/10/22 are acknowledged; claims 27-46 are currently pending.
Claim Objections
Claims 30 and 39 objected to because of the following informalities:  claim 30 reads “30,” instead of “30.”; claim 39 reads “.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 27-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 6278937) in view of Gable et al. (US 9868501).
CLAIM 27:  Ishida discloses a controller for a dynamic positioning system of a vessel.  The controller (20) is configured for: receiving an input from at least one of a plurality of position sensors (18), and at least one of a plurality of sensors configured to monitor a property of at least part of a riser (16) extending from the vessel (riser angle signals; see col. 4, line 56 – col. 5, line 50); determining, based on the input received from the at least one of a plurality of position sensors, a position of the vessel 
Ishida fails to disclose the adjusting the control of the propulsion system is by applying an operational power characteristic with reduced power demand of the propulsion system.
Gable discloses a controller for controlling the propulsion of a marine vessel.
Gable discloses limiting the power demand of the propulsion system to aid in controlling the propulsion of the vessel (see col. 3, line 60 – col. 4, line 21).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the propulsion system of Ishida to be adjusted by limiting power as in Gable as described in the claim as a combination of known prior art elements in which one of ordinary skill in the art would predict success as Gable teaches the limiting of power can control propulsion in a safe manner (see col. 3, lines 36-59) and the two references use similar overall systems such as the controllers and propulsion systems.
CLAIM 28:  The adjustment is based on the position of the vessel relative to the target position (see Ishida discussing “deviation”).
CLAIM 29:  The adjustment is made when the property of at least part of the riser is within an associated threshold or operational range (see Ishida, col. 5, lines 32-50).
CLAIM 30:
CLAIM 31:  The adjustment is based on the position relative to the target position when the property of the riser is determined by the controller is within an associated threshold (see claim 29) and when the power demand by the propulsion system is above a power threshold (see claim 30).
CLAIM 32:  The vessel monitors an angle (riser angle signals).
CLAIM 33:  The property of the riser is measured by a plurality of control sensors comprising at least two that are duplicates and the controller is configured to adjust the control of the propulsion system on the basis of signals from the at least two control sensors (angle detection sensors).
CLAIM 34:  When the property of the riser is outwith a threshold or operational range, then the controller controls the propulsion system according to the difference between the determined position of the vessel and the target position without the adjustment or limiting of the propulsion system (see discussion of deviation).
CLAIM 35:  The adjustment is time dependent (see col. 6, lines 1-28 discussing changing the calculations over time if GPS signal is lost).
CLAIM 36:  The power characteristic is a power demanded (see Gable, power limit)
CLAIM 37:  The Ishida-Gable combination fails to disclose disconnecting the riser.
Examiner takes official notice that disconnection of the riser is well known in the art as a safety measure.
It would be obvious to one of ordinary skill in the art to disconnect the riser if the monitored proper of the riser exceeds a disconnection threshold as a commonly undertaken safety measure and the system of Ishida would monitor the angles and supply the required information when riser was at an unsafe angle.
CLAIM 38:  
CLAIM 39:  A drive off prevention controller is configured to modify the control (see col. 6, line 53 –col. 7, line 4).
CLAIM 40:  The controller is configured to increase the associated threshold when the vessel current increases (see Gable).
CLAIM 41:  The controller comprises a controller as described in claim 39.
CLAIM 42:  The actions are inherent to the controllers of claims 39 and 41.
CLAIM 43:  The method is inherent to the above controllers.
CLAIM 44:  This controller is described in claim 27 and used for a dynamic positioning system.
CLAIM 45:  Gable discloses limiting the power demand of the propulsion system (see col. 3, line 60 – col. 4, line 21).
CLAIM 46:  Gable discloses limiting the power consumption of the propulsion system (see col. 3, line 60 – col. 4, line 21).
Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that Gable is “completely devoid of any teaching of determining a position of a vessel relative to another structure…”.  However, the rejection does not rely on Gable to disclose that teaching.  Ishida discloses that element.  Ishida teaches using a controller to estimate the floating rig position (in 30) and the target position (in 28).  This is the teaching of determining the position of the vessel relative to the riser, which is another structure.  Applicant’s analysis of Gable ignores the rejection which is based on the Ishida-Gable combination.  Gable teaches further details on how to adjust the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679